Citation Nr: 0708410	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to July 
1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manchester, New Hampshire, wherein the RO denied service 
connection for hepatitis B.


FINDINGS OF FACT

1.	 The veteran has chronic hepatitis B, first manifested 
in the late 1990s, and ultimately requiring liver 
transplantation.

2.	 While on active duty, the veteran received 
immunizations in January 1962 and February 1962.

3.	 The veteran has not identified any post-service risk 
factors. 

4.	 To attribute the hepatitis B to immunizations in 
service would require speculation.


CONCLUSION OF LAW

Hepatitis B was not incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Duty to notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of a September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such letter did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
hepatitis B claim, no rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran.  
The letter containing the appropriate VCAA notice was issued 
prior to the November 2004 unfavorable AOJ decision that is 
the basis of this appeal.  Therefore the notice is timely and 
satisfied the timing requirements of Pelegrini, as well as 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.
The claims file contains the veteran's service medical 
records.  Also associated with the claims folder are reports 
of private and VA post service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Therefore, all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
VA's obligations under the VCAA.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

Service connection 

The veteran is claiming entitlement to service connection for 
hepatitis B.  According to the law, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Regarding the first requirement of service connection, that 
of a current disability, a private examination by Dr. Angelis 
in March 2003 indicates a diagnosis of hepatitis B cirrhosis.  
The evidence of record demonstrates that the veteran has been 
treated for liver disease since 1999 including 
transplantation in 2003.

With regard to the second requirement of service connection, 
that of in service incurrence of an injury or disease, the 
veteran's service medical records do not show treatment or 
diagnosis for hepatitis B nor do they reference risk factors 
such as blood transfusions or exposure to blood.  According 
to the in-service immunization records, the veteran received 
immunizations in January 1962 and February 1962.  

A letter from J. Cooper, M.D., the veteran's transplant 
surgeon, states that "the only identifiable risk factors for 
hepatitis is the exposure to unclean needles while serving in 
the United States Air Force in 1962."

According to the November 2004 risk factors questionnaire, 
the veteran has denied risk factors such as intravenous drug 
use, intranasal cocaine, hemodialysis and tattoos.  The 
veteran does note having a blood transfusion; however, this 
took place in March 2003, past the onset of the veteran's 
hepatitis B.  Therefore the veteran has not identified any 
post-service hepatitis risk factors that could have led to 
his liver damage and hepatitis B.

The veteran himself believes that his currently diagnosed 
hepatitis B condition was caused by the in-service 
inoculations and thus incurred during active duty. However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

No competent medical evidence indicates that the hepatitis B 
resulted from the veteran's inoculations.  Dr. Cooper only 
states that these were the only identifiable risk factors.  A 
VA medical opinion in June 2005 states that specifying the 
mode of transmission of the hepatitis B could not be done 
without resorting to mere speculation.  Since the only 
linkage of the hepatitis to service is speculative, it does 
not rise to the stature of a 50/50 probability that the 
disease was incurred in service.

The benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection is denied.


ORDER

Service connection for hepatitis B is denied.





______________________________________________
J.E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


